DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                        DICKY THERON THOMAS,
                               Appellant,

                                         v.

                       DEDRA DIANE WOODBURY,
                              Appellee.

                                  No. 4D19-2776

                                   [July 2, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James L. Martz, Judge; L.T. Case No. 50-2019-CA-008425-
XXXX-MB.

   Dicky Theron Thomas, Riviera Beach, pro se.

   No brief filed for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                             *           *          *

  Not final until disposition of timely filed motion for rehearing.